944 So.2d 1072 (2006)
Michael P. DELINGER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-2475.
District Court of Appeal of Florida, Fourth District.
October 11, 2006.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006).
POLEN, KLEIN and MAY, JJ., concur.